NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

INGENIADOR, LLC,
Plaintiff-Appellant,

V.

INTERWOVEN, INC., HEWLETT-PACKARD
COMPANY, MICROSOFT CORPORATION,
OBJECTIVE CORPORATION USA, INC., ORACLE
CORPORATION, SAP AMERICA, INC., AND
SPRINGCM, INC.,
Defendants,

AND

BRIDGELINE DIGITAL, INC.,
Defendant-Appellee,

AND
ALFRESCO SOFTWARE, INC.,
Defendant,

AND
BLACKBOARD, INC.,
Defendant,

AND

EMC CORPORATION,
Defendant,

INGENIADOR, LLC V. INTERWOVEN, INC. 2

AND

INFORMATICA CORPORATION,
Defendcmt,

AND
COMPULINK MANAGEMENT CENTER, INC.,
Defendant-Appellee,
AND
LEXMARK INTERNATIONAL, INC.,

Defendant,

AND
NUXEO CORPORATION, ,

Defendant,

AND

SDL TRIDION, INC.,
Defendant.

2012-1497, -1515

Appeals from the United States District Court for the
District of Puerto Rico in case no. 11-CV-1840, Judge
Gustavo A. Gelpi.

ON MOTION

ORDER

INGENIADOR, LLC V. INTERWOVEN, INC.

Ingeniador LLC ("Ingeniador") moves to reform the

caption to reflect that it is appealing the judgment of the
United States District Court for the District of Puerto
Rico only as to Compulink Management Center, Inc. and

Bridgeline Digital, Inc.

Ingeniador similarly moves to

dismiss the appeal as to Lexmark International, Inc.
("Lexmark").

Accordingly,
IT Is ORDERED THAT:

The motions are granted to the extent that the revised

official caption is reflected above.

FoR THE CoURT

 

AUG 2 3  /s/ J an Horba1
Date J an Horbaly
Clerk

CCI

s25

Cristina Arenas-Solis, Esq.
Steven Gardner, Esq.

¢mm¥l»'z'a‘»?»s

Jeremy T. Elman, Esq. U.S. '~SFOR
Brandon H. Stroy, Esq. THE FEDERAL CIRl’$U\T
Doyle B. Johnson, Esq. AUG 23 Zlllz
Robert C. Weiss, Esq. JANH@REN_V

l Audra Carol Eidem Heinze, Esq. C[_E{K

James Beard, Esq.
Stuart C. Clark, Esq.